OFFICE        OF THE ATTORNEY GENERAL                    OF TEXAS
                           AUSTIN


                                                     7Obrtla?~ 16, 1939


Eon* ohas.            8. Thoobald
OOtml     Irtt0rn.y
Gltaatoa,             trua
Dear sir1




                                                              lot may ba ea-
                                                           II the llmlta ot
                                                          J be ambraord in
one dlatrlot             to
                                                          laturr , Seoond
 Called       Ssaai                                        whioh you redor,
 doer   not     MOO                              8ri88t the qwatlon of
                                                 alhaga dlatriot      oan be
                                                 ad in on0 oountJ,*      Should
                                               h dlatrlot     oan be and 18
                                             ita boondulaa       daflaad aa


                                   10~011~           looatad    any
                                   ot d*'~latriata....w
                              la 8091,   Rerlaad   Cl<11 Statutea,    1935,

                Tha oomalaelonsra    oourta may ratab-
          liah one or more drainage dlatrlota     la
          their reapeotlro  oountloa   1~ the manner
          prmlded in thla ohaptar.      &oh dlatrlota,
Eon.   Ohaa. 8. Theobald,   February   13,   lOSO, Page t


       when ao aatabllahed,    say make drainage
       lmproremsnta therein and laaue bonda in
       payment therafor   aa provided la thla
       ohaptar . The oosomlaalonair oourt ahall
       hereafter  be designated   aa tha @Court*.’
            It is to be noted that the authority     to a!-
tabliah   one or mora drainage dlatrlota    ln a oounty la
grantad bJths ~Blature        to the Comlasloneraw     Court
of It8 reapsotlro   oounty, whloh dlatrlot,    in it8 oraa-
tlon, however, mat be eatabllahad      in the manner provided
for and auoh protlaiona    are act iorth in chapter 7 of
title   US, Revised Civil Statutaa,    1335.
            After   axaminlng the rarloua provlalona        of the
statute8   pertaining   to tho maMu or moating           auoh dla-
trlota,   w ara unable to oonatrua Buohprotlal~na            and tha
above Artlole     SO97 aa a llmltatlon    an tha power of tha
qualified   petltlonsrs    and tax-paTera of a oountp and tha
Conm2aslonera~ Court to eatabllah        ona drainago dlatrlot
to embraoe all the tarrltory       permlaalbla     in the entlra
oouaty wherein no drainage dlatrlota        srlat.
             It la, thareiore,    the oplalon of thla Depart-
ment that the oreatlon      of one dralnaga dlatrlot   to am-
braoe all territory      of the oounty aroaptlng thuerrom
the tarrltor7     rlthln the llmlta of lnoorporated    oltlaa
where a&me la aatabllrhed      in the manner provided by law,
would not be without the aoopa oi tha leglalatlte         intent
aa expressed     In Artlols  8097, quoted above aad under tha
prorlalona     ot tha law ragulatlng   the manner ot lta ea-
tabllahment.
                                       Very truly your8




WmKaAW

APPROVED
       a